Citation Nr: 1541517	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-11 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral knee disorder (status post bilateral total knee replacements).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from May 2013 and February 2014 rating decisions from the RO in Wichita, Kansas.  The Veteran filed a notice of disagreement (NOD) with each rating decision during the month it was issued.  A statement of the case (SOC) addressing all claims was issued in March 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran's most recent VA mental disorders examination was in November 2012, with an addendum issued in April 2013.  Statements submitted by the Veteran suggest a worsening of his PTSD since his last examination.  In particular, he described having a "horrible" time gaining and maintaining relationships; frequent, sometimes daily, panic attacks; mood swings; paranoia; and difficulty maintaining motivation.

Accordingly, in view of allegations of worsening disability since the Veteran's last examination, the Board finds that the current record is inadequate, and that a more contemporaneous VA examination, with appropriate clinical findings, is needed to properly evaluate the severity of the Veteran's service-connected PTSD.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3159 (2014).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).  

Hence, the AOJ should arrange for the Veteran to undergo a VA mental disorders examination by an appropriate mental health professional.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for higher rating (as the claim, emanating from an award of service connection, will be rated on the basis of the evidence of record).i  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Additionally, pertinent to all claims on appeal, the record reflects that there appears to be outstanding VA treatment records.  Although there are no VA treatment records currently in the claims file, the Veteran has stated that he has been receiving treatment through the VA Medical Center (VAMC) since the 1970s.  See February 2015 statement.  The Board notes that the February 2014 rating decision indicates that the AOJ conducted an electronic review of the VA healthcare system in February 2013, which was negative for any treatment records of the Veteran.  However, there is no documentation in the claims file of a negative reply from any VAMC; additionally, the Veteran was not provided with a notification letter of such and given the opportunity to identify VAMCs where he was treated, or provide the records himself.  Moreover, the Board notes that as he reported treatment beginning in the 1970s, such records may require more than an electronic search, as such records are likely in paper format only.  The Veteran also reported treatment at the Kansas City Vet Center and treatment by a Dr. Dent at the Kansas City VAMC.  See May 2013 statement.  , VA has a duty to obtain such records.

Furthermore, the record indicates that there are outstanding records pertinent to the Veteran's disability claim through his former employment with the United States of America Railroad.  The Board notes that the record includes an April 2010 letter from the Railroad Retirement Board, stating that the Veteran meets the requirements for a disability annuity, which the Veteran has indicated is based on his bilateral knee disability.  However, there are no supporting medical records in the claims file.  Additionally, the Veteran indicated he was administered a hearing test upon entering employment with the railroad company.  See May 2013 statement.  As such records are relevant to the Veteran's claims, VA must request such records.

Finally, while these  matters on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal (particularly, as regards private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.15 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.   The AOJ's adjudication of the claim for higher rating for PTSD should include consideration of whether "staged "rating of the disability (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, 12 Vet. App. at 126, is appropriate. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the United States of America, Railroad Retirement Board, Disability Benefits Division, those records relied upon in rendering the Veteran disabled as of July 3, 2009.  Additionally, request from the United States of America Railroad any medical records generated during the course of the Veteran's employment, to include audiological examinations.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any outstanding VA treatment records.  Ask him to identify the VAMC(s) where he obtained treatment, beginning in the 1970s, and give him the opportunity to submit any VA treatment records in his possession.  Additionally, contact the Kansas City Vet Center and VAMC to request any treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private(non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).   

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by an appropriate mental health professional. 

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render specific findings with respect to the existence and extent (or frequency or severity, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; delusions and/or hallucinations; gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.  

The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD (as appropriate), and an explanation of what the score means.  The examiner should also comment on the level of occupational and social impairment resulting from the Veteran's psychiatric symptoms. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority (to include, with respect to the claim for a higher rating for PTSD, whether staged rating of the disability is appropriate).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

